In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Knipel, J.), dated March 17, 2004, which denied the petition, granted the respondents’ motion to dismiss the proceeding, and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the arbitrator did not exceed his power in allowing into evidence prior similar charges against the petitioner which had been dismissed. An arbitrator is not governed by the substantive or evidentiary rules which prevail in courts of law (see Matter of Board of Educ. of Norwood-Norfolk Cent. School Dist. [Hess], 49 NY2d 145, 152 [1979]). It was permissible for the arbitrator to examine the prior charges to determine whether the petitioner had notice that such conduct was inappropriate (see Matter of Engel v Sobol, 161 AD2d 873 [1990]; Matter of Jerry v Board of Educ. of City School Dist. of City of Syracuse, 50 AD2d 149 [1975]).
The petitioner’s remaining contentions are without merit. Prudenti, P.J., Florio, Cozier and Lifson, JJ., concur.